Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.278 Filed 02/23/21 Page 1 of 14




                       Exhibit

                                    A
  Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.279 Filed 02/23/21 Page 2 of 14



Stacey Deschamps
Suite 88, 780 Ouelette Ave.
Windsor, ON N9A 1C5



October 22, 2020



To: The Honourable Presiding Judge
Re: Glen Mousseau


Dear Sir or Madame,

I am writing to you this morning regarding my father Glen Mousseau. Glen is a good man, a family man, and
should not be defined solely by his mistakes. For me, Glen is a person I can always count on, for anything and at
any time. He sacrifices for his family and the people he loves and will not turn a blind eye to a person in need.
Glen has provided for me and cared for me more than any person in my life, including my biological parents.
Glen has loved and supported me through the most challenging times in my life; he has never asked for anything
in return. When I met Glen and his family, I was not in a good place or making healthy choices. Glen taught me
how to value myself, encouraged me to complete my education and apply to post-secondary studies, and to
make choices of which I can be proud. He has spent countless hours mentoring me, helping with my college
applications and resumes, reading with me and encouraging me to think critically and for myself. He did not just
tell me that he cared; he showed it every day with his actions. I moved in with Glen and Diana when I was a
teenager; I am now 29 years old.




Glen would force me out of bed and drive me to my classes; he would hold me accountable for my work and
school obligations. He took care of me as I learned and then eventually was able to take care of myself. Glen
paid for my bus pass, tuition, and tutor as I completed the dental hygienist program at St. Clair College. He
refused to allow me to be overcome by fear or a lack of confidence. Glen assisted me with getting my driver's
license and paid for my driver's education. He ensured I took all of the appropriate steps, and in the right order
to ensure I could be a self-sustaining adult.
  Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.280 Filed 02/23/21 Page 3 of 14
October 22, 2020
Page 2


I received no help from my family. When I felt that I was becoming too dependent on Glen, I asked my biological
father to loan me the money needed to buy a textbook. The response I received was neither positive nor
encouraging. Glen has always been concerned with my future and has always provided a home for us, his
children. I do not know why I am so fortunate or why Glen took me in, but I can tell you that this inclusion is the
single most important event in my life. I learned to be accountable and not to compare myself to others and
keep moving forward. Even more importantly, Glen taught me that I determine my worth with my decisions and
how I respect myself will affect how others see me.




When I met Glen and his family, I was not in a very good place; I was not making healthy decisions or heading in
a positive direction. Glen has practically raised me and taught me lessons that I had never been exposed to
before. Some of these are as simple as being punctual, and others are deep such as asking myself who I am,
whom I want to be and how I will get there. On top of this, there are practical lessons the Glen bestowed upon
me. He taught me how to cook, make eye contact, the importance of manners, and numerous other building
blocks missing in my childhood. Glen is my dad, not by birth but by choice. Through his love and mentorship, I
have found my voice, finished college and become a person of my choosing and of which I am proud.

I did not know about the choices Glen made and understand that he is pleading guilty. Glen hid this side of his
life from us; I am appreciative of that. I have spoken to him during his incarceration, and he is humiliated, and at
first, he did not want to talk to me. I hear a shake in his voice when he apologizes for the embarrassment as his
story was in the newspaper. Glen is embarrassed when he admits failure as our role model and the double
standard of holding us to a standard that he did not follow himself. I am disappointed that Glen chose to go to
these measures to support our family; I feel guilty now for needing so much. Glen has taught me that I am only
responsible for my own choices. I know that I am not accountable for what he has done, but I am desperate to
make sure that the court understands this is not the only side to the person he is.




Glen has taught me so much and intervened in my life at a critical time. He has introduced me as his daughter
for years, and I call him dad. He has taught me the value and responsibility of having a family. Glen has been in
my life for over ten years. I feel very fortunate that I did not fall victim to someone else in my vulnerable years.
My parents divorced, and my father did not bother with me. After a series of poor relationships, my mother
became addicted, and I now realize that I was neglected. I fled my home with numerous issues and incidents of
violence and inappropriateness. I feel fortunate to have landed in a safe place that was loving and nurturing.
  Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.281 Filed 02/23/21 Page 4 of 14
October 22, 2020
Page 3


Glen has never raised his voice or hand to me and has called me his daughter ever since I lived with him and
Diana. I was desperate to live elsewhere and realize what happens to many young girls in my situation. Diana's
daughter Courtney was my best friend and is now my sister; Glen's daughter Jessica has also accepted me. We
are not a traditional family, but we are one of love, support and togetherness. All of this is all because of Glen as
he is the patriarch and head of our home.




I am humbly asking the court to consider Glen's contribution to my life when weighing factors in determining his
sentencing. I truly and sincerely believe that he is a good person at his core and that these mistakes do not
encompass the man I call dad. Glen often told me about the environment he grew up in and how he had to
make choices to ensure he could escape it. I do not know what led him to make these choices, but I know that
Glen would have never tolerated such behaviour in our home; drugs were never glorified and remained
forbidden. I am a mother, a college graduate and a positive influence on my family and community, and all of
this can be attributed to Glen Mousseau and his choice to take me in selflessly. Other than those actions for
which he has been charged, Glen is usually an upstanding citizen and this is not indicative of him as a whole.




I pray that all that I have said is pertinent and appropriate, and I offer this account for no improper purpose. I
admit that I am biased because I love Glen as my father, and I do not want to be without him for years and
years. I desperately want him to be in my child's life. I have enjoyed the structure and love of a family because of
Glen, and I am a better person for it. I appreciate your time and consideration of my words.




Sincerely,

Stacey Deschamps
Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.282 Filed 02/23/21 Page 5 of 14




 Mister or Madame Justice and Officers of the Court,

 My name is Jessica Mousseau. I am the daughter of Glen Mousseau; I am writing this
 letter to advocate for a man that I love and attest to my father’s strong character. I want
 to share how his influence has directly and positively contributed to the person I am
 today.

 I was born with a visual impairment; I am legally blind. My dad immediately realized that
 his responsibility was to ensure that this would not limit me or define me. In a kind
 manner, my dad never treated me differently. He provided me with all of the tools I
 needed to be successful.

 When I was young, my dad took a course on reading and writing braille and bought me
 braille storybooks. He would read them to and with me every night and rewarded me
 with small gifts when I finished a book. As I grew, he taught me how to cook, clean and
 do laundry, all of which take a considerable amount of patience when instructing a blind
 person. He purchased puffy paint and stickers to put on the stove, washer, dryer and
 around the house to ensure I could be self-sufficient. I remember attending
 appointments at the Canadian National Institute for the Blind. My dad was always
 looking for new ways to support and teach me; he wanted me to have every opportunity.
 My father is a patient man. I remember fondly how uncomfortable I was as I wasted a
 dozen eggs one morning trying to make an omelette; I kept getting shells in the bowl.
 His constant assurance and encouragement that morning is the microcosm for the love
 and support throughout my life.

 My dad was always tough, but he was fair. I was often scared of trying new activities
 like horseback riding or watersides. He would not let my fear hold me back; he insisted
 that I search and find the courage to try these activities within myself. The ability to
 overcome my fears and not limit myself due to my blindness are directly attributable to
 my father.

 I was terrified of the water when I was young. The thought or mention of swimming was
 debilitating. My dad somehow knew that I would enjoy the water. He placed a lifejacket
 on me, took me into his arms and jumped into the water with me. He stayed with me
 until I was comfortable. I tell this story because I still love the water, and I am a
 competitive swimmer. More than anyone in my life, my father knew when to push me
 and when to proceed with caution. He taught me to believe in myself, break tasks into
 possible increments, and not let my blindness define me.

 I did not find out until I was in university how my father had been incarcerated as I grew
 up; I never felt a lack of presence. He called me every night to read me a story and
 kept up with my homework. There was no criminal activity going on in our house or my
 presence. We had family dinners, went bowling once a week and went on regular family
 vacations. My dad has always introduced me to positive influences, many of whom I still
 contact today.
Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.283 Filed 02/23/21 Page 6 of 14




 My dad refused to let me attend a school for the disabled and has advocated for me my
 entire life. He volunteered at my school and with my Brownie troop and was always
 involved, ensuring I was on the right path. My dad moved me into my university
 residence. When I got the flu in my first year of university, he drove 8 hours to stay with
 me so that I wouldn’t be alone. Even at the age of 29, my dad is actively involved in my
 life. We never go more than two days without talking. My dad has always preached the
 “five golden rules for success.” He believed it was critical for me to be honest,
 respectful, have good credit, finish my education and find a stable career. I am a
 university graduate with a stable career, an active volunteer in my community, and on
 track to purchasing my own home as I have excellent credit. I can say with certainty that
 my success is due to the influence of my dad. He is by far the most positive influence in
 my life.

 I am asking you to consider this letter when sentencing my dad. I can assure you that
 his criminal record does not reflect the entirety of his character. He is a kind-hearted
 family-oriented individual who will give a stranger the shirt off his back. I pray that you
 will give him a fair sentence that provides him opportunities for rehabilitation to facilitate
 returning home to our family as soon as possible. I very much appreciate your time and
 consideration.

 Thank you,
 Jessica Mousseau
Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.284 Filed 02/23/21 Page 7 of 14



 1074 Tuscarora st

 Windsor Ontario

 10/05/2020

 Your Honor

 I am writing this letter for the leniency in the sentencing of my Husband Glen Richard Mousseau. Before
 you sits you a guilty man. However, he is so much more then that. Glen leaves an imprint on the lives he
 touches. He encourages those who need encouraging. if they don’t have the strength to do for
 themselves, he will do whatever need be with them. He may be a lot of things one of those being a
 good-hearted supportive friend. If you call upon him, he will do what he can if he can. He’s loyal,
 dependable, honorable, motivating, positive and driven.

 Over the past 23 years our family life has always included a warm, comfortable, and welcoming
 environment which always lead to a house full of children, family and happiness. Glen was the dad that
 made pancakes at 7 AM , took all the kids fishing , at the camp ground he’s never to lazy or disinterested
 to teach kids how to do something he’s patient and caring. As far as our children and their friends our
 house was the gathering spot. We have three wonderful daughters our oldest Jessica works for the
 government of Canada, Courtney currently is an au pere for a family in Australia also finishing her
 degree, Stacey whom we adopted later in life is about to give birth to our first grandchild. For my
 unborn grandson I plea to you for leniency, as he is innocent and I want him to have the opportunity to
 be shown how to ice skate, to play hockey and to know the good father I know. For my daughter Stacey,
 Glen is her strength. Glen is her father and she has never needed him more. I cannot fill his shoes.

 Wholeheartedly,

 Diana Bruce
Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.285 Filed 02/23/21 Page 8 of 14



 To Whom it May Concern:

 RE:    Glen Mousseau

 I have known Glen for over 30 years. The Glen I know is a selfless individual, who goes out of
 his way to make sure everyone is ok. I have had the privilege of being involved in his family life.
 His family and my family have spent many summers camping with the kids. Glen was the Dad
 of Dads. He was always doing things with the children ( fishing, swimming, campfires) and
 making sure all were well fed.. (Mr. Barbeque)... I also have had the privilege of working with
 him, as my family and his family both operated local moving companies. He was always willing
 to help us out when we were short labourers etc., he would send one of his employees or take
 over a job we couldn’t get to (due to unforeseen circumstances) and vise versa.

 Glen is the kind of guy who helps out anyone in need. If your car is stuck in the snow… he’ll be
 the first one out to help. Shoveling the sidewalks for the neighborhood. He would run chicken
 soup to you if he knew you weren’t feeling well. He really is a stand up guy.

 His daughter has a vision disability (legally blind) and he has made sure she had the proper
 education and tools needed to achieve her goals. She is currently working in a Governmental
 position and is living life just like any other individual.

 Him and his wife have also basically adopted another child who was actually a teenager at the
 time. This girl lived a “hard life” and ultimately her mother committed suicide. They have taken
 this girl in and treated her like their own and given her the love and attention she was so lacking.
 She is now a new mother and Glen is very much involved in all of his childrens lives. Constantly
 calling and checking in on them and helping them out with any emotional issues they may be
 having. I know his step daughter will truly be missing his help especially with the new baby.

 Yours truly,




 Brenda Brown
        Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.286 Filed 02/23/21 Page 9 of 14
Christopher L. Jost
7816 7 St. NW
Calgary, AB T2K 1E8
October 19, 2020


To Whom It May Concern:

I am writing this letter in reference to the character of Glen Richard Mousseau. I have known Glen since second grade, and we have remained friends
since. I currently reside in Calgary and count Glen as one of my best friends. If you look into my character, you will see I have been awarded a
Calgary Award from my city. I am a Paul Harris Fellow, awarded for service by my Rotary Club of which I served as President on two occasions,
and I was named both "A Hero of the Flood" and "Hero of the Wildfires," receiving citations from my province. My position as Executive Director
of a charity has facilitated this attention; we have instituted an infant brain development program. I mention my background for two reasons; the first
is the hope that my standing in my community will encourage you to consider my opinion. The second may be surprising; I do not think Glen and I
are all that different.

As mentioned previously, I have known Glen for over forty years. My children, 27 and 16, refer to him as Uncle Glen, and he is a trusted friend. Glen
and I share many values, loyalty, being a man of your word, parental responsibility, a desire to continually improve, and probably most important is
not to pass on our mistakes to the next generation. Glen and I both grew up in Windsor, Ontario's west side, just minutes from the Ambassador
Bridge. That is all that is similar to our respective upbringings. I was raised in a very devout Christian home environment; Glen was raised around
constant partying and violence. In elementary school, I remember having a sleepover at Gen's home, and we were told to tend bar; that was the last
time I was allowed to sleep at Glen's house. We could not have been much older than ten years. Glen does not like to talk ill of his family or blame
his choices on his childhood. Family is important to him, and he has always taken responsibility for decisions, good and bad. In my opinion, Glen did
not have a shot from the start.

Glen's childhood set him up for failure. He was the first of us to drink, have sex and use drugs. As there was no real legal risk to Glen, he was used to
deliver drugs going back to as young as twelve years old. There was a constant threat of violence in his home, the schoolyard and our
neighbourhood; violence that often came to fruition. Glen and I became friends through our mutual love for hockey and our desire to play this game
as much as possible. We played road hockey for many, many years together, and this solidified our friendship. I have seen the influences around Glen
have a negative effect on his formative years. I have also seen Glen fight that.

Glen and I both had children when we were young. We both ensured our children prioritized education and made sure they finished University. We
ensured that they did not live in a high-risk neighbourhood like us. They had positive home environments, and that our children were raised with
strong values. Glen is a devoted family man and has given back to our community. I worked for Glen for two years, managing his moving company.
Glen has stayed with my family in Alberta and is loved dearly in our home. Our friendship has endured for over forty years because of our shared
values.

I believe that despite the choices that have resulted in Glen's incarceration, he is a good and decent human being. Glen has nurtured Jessica, his blind
daughter, with a determination I have seen from few fathers. Glen has never glorified the poor choices he has made and has been diligent in ensuring
those around him do not follow in his path. I do not condone criminal behaviour, and I understand that there is a debt to society that must be fulfilled.
I hope you will realize that there is much more to this person than charges against him. I do not believe Glen poses a threat to society as a whole.
Glen has taken responsibility for the welfare of many others and contributed significantly to their success and happiness. As a young man out of
University, I had to decide if I should remain friends with Glen. After weighing his character's positives against some of his negative choices, I
decided that it was prudent to have Glen in my life. It was a conscious choice, and it has served me well. Glen has always respected my home, my
family and my values. I have come to know a man caring, giving and determined to ensure those around him succeed.

I was disappointed when I learned of Glen's apprehension. Only a short while before, I returned to Windsor to sell my parents' home and have them
come live with me. Glen was an enormous help during that time and seemed content with the working-class life he was living. I have no
understanding of sentencing and or the criminal justice system. I know that Glen has more to contribute positively, and I hope that this is considered.

Sincerely,


Christopher Jost
Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.287 Filed 02/23/21 Page 10 of 14



 1572 Rosati Dr.

 Lasalle Ontario N9J2Z8

 10/15/2020

 Your honor

 I am writing to urge leniency in the sentencing of my friend Glen Richard Mousseau. I have had the
 privilege of knowing Mr. Mousseau for over 2 years now. I am aware of the serious crime he was
 convicted of. I’d like to give you a different perspective on the man that sits in front of you.

 When I met Glen my whole life changed for the better. Glen mentored me and taught me many life
 lessons and skills. He taught me how to be healthy person and turn away unhealthy vices. He taught me
 how to exercise, work out and diet. Through his mentorship and coaching I have lost over one hundred
 pounds. Glen gave me the tools to gain confidence and self-esteem and I still follow the regimen he
 designed for me.

  Glen took me under his wing as I started a business. Glen sat with me and patiently walked me through
 the necessary paperwork required and assisted me in setting up a corporation, commercial bank
 accounts, accounting software and so much more. Glen assisted me with my phone demeanor and
 business etiquette and helped me in all facets of my business. Glen had the company he uses design a
 logo for me as a gift and was very instrumental in my success.

 Glen treats all people with respect, from the homeless person outside the convenience store to doctors
 and business owners he provided moving services for. Glen always has a smile, is ready to lend a hand
 and has shown kindness to many.



 Sincerely

 Andrea Signorelli
Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.288 Filed 02/23/21 Page 11 of 14



 To the honourable Judge and the people of the court,

 I write to you today to try and assist you in making an informed decision. I am also attempting to
 impact the life of Glen Mousseau in a positive and meaningful way as he has done so for me. In
 all of my experiences with Glen, I have experienced kindness, empathy and an upstanding
 person.

 The somewhat recent passing of my husband of 25 years left me in a very dark place and
 hopeless. I cannot put into words the desperation I felt regarding many areas of my life. Glen
 helped me as he has helped me through the worst moments of my life. I understand that he has
 broken the law, but I plead with the court to also see Glen's other side.

 Glen is a hardworking man with a family of his own that he has always cared for and supported;
 they still need him. Like myself, there are many in the community that see Glen and his family
 as our own family. Glen has always helped friends in need. Despite his schedule and other
 obligations, Glen has still found time to help others. Glen assisted me through a very dark
 period of my life and ensured my well being when I could not take care of myself. He did so by
 handling my personal affairs, arranging and facilitating my relocation and providing emotional
 support. He did all of this selflessly and at his own expense until my affairs were in order.

 I would suggest to the court that this is more indicative of who Glen is than the actions which
 have caused his incarceration. I do not understand what influenced Glen to make his choices,
 but they came as a surprise to me. The man I have come to know and call a friend is someone
 I am proud to associate despite his crimes. I understand that the court has an obligation to the
 community to punish the actions Glen took. I hope you will also consider the considerable loss
 being felt by those who leaned and counted on Glen. His absence has left a hole in our
 community. As you chose the consequences for Glen's actions, I ask that you consider our
 community and the positive impact Glen has had on it. The person in Glen that we have had the
 pleasure of knowing is giving, kind, and caring. Your decision will impact many more lives than
 the person who has broken the law and I truly hope this will be considered as you carry out your
 most difficult responsibilities.


 Sincerely,

 Christine France
Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.289 Filed 02/23/21 Page 12 of 14



 Oct.6, 2020

 RE: GLEN MOUSSEAU

 YOUR HONOR,

 My name is Gerard Murray. I am and have been a tradesman at Centerline Windsor Ltd. for 11years. I
 am also a father of three children. I am writing to you to urge leniency for my friend Glen Mousseau.

 I have known Glen for over 20 years, since I first moved to Ontario. I understand the gravity of the crime
 he is charged with, but; it is still hard for me to wrap my head around it. This is not the man I know, and I
 would like to give you a perspective that shows he is more than the sum of his actions on the day he
 committed the crime.

 Glen has alway been there for me and my family. Willing to lend a hand with everything from supporting
 me when I lost a loved one, helping me move homes, helping me take care of my family and my home
 when I was going through major health problems. Glen has been a constant positive and reliable pillar in
 mine and my family’s lives. There were hard times that I do not think I would have made it through
 without him. Glen is one of the most sincere and good hearted people I have ever met.

 My family and I both love and miss him so very much. Glen definitely knows he has done wrong, but;
 definitely wants to move forward to being better and not repeat these mistakes again.

 I sincerely hope for and urge for leniency for my friend and loved one Glen Mousseau.



 Sincerely,



 Gerard Murray
Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.290 Filed 02/23/21 Page 13 of 14




 To whom it may concern:

 My name is Ashley Garlic. I am the best friend of Glen's daughter, Jessica. I have known Glen
 for 21 years. I am writing this letter to highlight Glen's character's aspects that may not otherwise
 be known.

 Glen has always been the fun dad with lame jokes, late-night campfires, sleepover snacks and
 big breakfasts. I did not have much growing up, but as Jessica and I were inseparable, he always
 included me. He took us camping, boating, fishing (even if we were not keen on the idea), and
 family vacations. My family struggled financially, and Glen knew this and never once asked my
 parents for money and always included me.

 When I was a teenager, Glen's door was always open and many of us teens knew Jessica's house
 was a safe place. I once had a boyfriend that hit me. I remember one of our friends telling Glen
 thinking that he might straighten the boy out. Glen did no such thing. He took me out for a fancy
 coffee and said to me that I deserved better. He told me that I needed to ensure that I was treated
 properly and that I received the love I deserved; it was a pivotal moment in my life and a lesson I
 still hold dear and share with my children.

 On another occasion, I got drunk with my friends, and I was afraid to go home. Glen picked me
 up and allowed me to sleep in his home. I remember two specific things about that night. The
 first was how great it was that he did not tell my mom, and the second was how disappointed
 Glen was in me. I almost wished that I had gone home. It was not until I became an adult that I
 realized Glen did call my mom and asked if he could talk about alcohol and drugs with me, and
 my mom agreed. Even when Jessica moved away, Glen's door was always open for me. I have
 long considered Glen as my third parent.

 Glen's support has not ended as I became an adult. When times were tough, and jobs were
 scarce, Glen hired my husband and gave him a position in his moving business. Glen has always
 welcomed my children into his home and even given me keys to his home so that they could
 swim in our sweltering summers. Glen never made me feel awkward when I would stay for
 dinner for days on end and he would even invite my whole family when he realized that times
 were tough.

 As a school-aged girl I remember Jessica complaining about how hard school was and how her
 dad was strict in regard to her marks. Jessica even though she is blind always did better than me
 at school. The other day I said to a friend, I wish that Glen could have grounded me. Although
 Glen had high expectations of Jessica in regard to school, we had so much fun and always chose
 to be at Jessica's house over any of our friends.

 I love Glen as a parent. Glen has soooo much love for his family and he is very kind, patient and
 generous. I understand that he has made a mistake but I hope the court will see that he has also
 done many things right in his life and helped many people.

 Sincerely,
 Ashley Garlic
Case 3:20-cr-20436-RHC-APP ECF No. 28-2, PageID.291 Filed 02/23/21 Page 14 of 14




 Attention to the Court,

 My name is Jennifer Stephenson; I have known Glen Mousseau for 33 years and had a daughter
 with him. I am writing to give you some insight as to who Glen is as a person.

 Glen and I met when we were teenagers, and I knew then that he was a kind-hearted person who
 would do anything for his family. When we were young, Glen would come over and help me
 take care of my mom. When I became pregnant, he stepped up to be the best father for Jessica.

 Even though Glen and I separated when Jessica was two, he has always been an active parent
 and positive role-model in her life. He has always treated me with respect and was involved in
 Jessica’s doctor’s appointments, Brownie events and school trips. Glen never missed Christmas
 morning and was always there before she woke up to open presents. Family has always been a
 priority for Glen, and we made it a tradition for Jessica to spend Christmas Eve with all four of
 her parents. Jessica is very religious, and Glen, who is not, took her to midnight mass every
 Christmas Eve. He never once questioned her devotion or tried to discourage it in any manner.

 Glen has always been there for me even after our separation. He has driven me to the hospital at
 3 in the morning and consoled me when my mother suffered a massive heart attack. Even
 though Glen was incarcerated when Jessica was younger, I never felt that he was at risk. There
 was no criminal activity in the home and he brought positive people such as Diana into her life.
 Glen was welcoming and respectful to my husband and made it a point to have all four parents as
 a united front when Jessica was growing up. Even when Glen and I disagreed, we never showed
 any tension in front of Jessica.

 Glen is a good person and although he has made some bad choices, he does not have a criminal
 attitude. Glen has put enormous pressure on himself to provide for Jessica, he has paid for tutors
 and ensured she developed appropriately in a safe and supporting environment. I see that Glen is
 ashamed and embarrassed of his actions, especially when talking to Jessica. When rendering
 your sentence, please consider who Glen is as a person. I do not believe that Glen is a risk to the
 community as I trusted him with our child. Jessica is an adult with a disability. Although she has
 soared past anything I thought possible for her, she still needs her dad. It is vital to have Glen
 home as soon as possible to continue being a source of support to Jessica and me. I pray that you
 consider these facts when weighing your decision.

 Thank you,
 Jennifer Stephenson
